                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION



DONNA JONES, Individually and on                   Case No. 5:19-cv-00234-BO
Behalf of All Others Similarly Situated,
                                                   LEAD PLAINTIFF’S NOTICE OF
             Plaintiff,                            VOLUNTARY DISMISSAL

      v.

PYXUS INTERNATIONAL, INC. f/k/a/
ALLIANCE ONE INTERNATIONAL, INC.,
J. PIETER SIKKEL, and JOEL L. THOMAS,

             Defendants




                                           PRSNL.13490

           Case 5:19-cv-00234-BO Document 26 Filed 10/31/19 Page 1 of 3
         NOTICE IS HEREBY GIVEN that, pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, Lead Plaintiff Donna Jones (“Lead Plaintiff”) hereby voluntarily

dismisses this action, without prejudice, as to all Defendants: Pyxus International, Inc. f/k/a/

Alliance One International, Inc., J. Pieter Sikkel, and Joel L. Thomas. As grounds therefore,

Lead Plaintiff states that: (1) Defendants have not served an answer or a motion for summary

judgment; and (2) this dismissal will not bind or prejudice any party or member of the putative

class.



Dated: October 31, 2019                     BLUE LLP

                                            /s/ Dhamian A. Blue_____________________
                                            Dhamian A. Blue (N.C. Bar No. 31405)
                                            Daniel T. Blue, Jr. (N.C. Bar No. 5510)
                                            Daniel T. Blue, III (N.C. Bar No. 27720)
                                            205 Fayetteville Street, Suite 330
                                            Raleigh, NC 27601
                                            Telephone: (919) 833-1931
                                            Facsimile: (919) 833-8009
                                            Email: dab@bluellp.com
                                                   danblue@bluellp.com
                                                   dtb3@bluellp.com

                                                   - and-

                                            GLANCY PRONGAY & MURRAY LLP
                                            Lesley F. Portnoy
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
                                            Email: lportnoy@glancylaw.com

                                            Counsel for Lead Plaintiff Donna Jones




                                               1


           Case 5:19-cv-00234-BO Document 26 Filed 10/31/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On October 31, 2019, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Eastern District of North Carolina, for receipt electronically by the parties listed on the

Court’s Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on October 31, 2019, at Raleigh, North Carolina.


                                                    /s/ Dhamian A. Blue
                                                    Dhamian A. Blue




                                               2


          Case 5:19-cv-00234-BO Document 26 Filed 10/31/19 Page 3 of 3
